DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because FIG 2c is missing an edge line between 128. Otherwise, the base would be a broken shape which does not make sense with the location of the indicator. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6, 12, 16-17 and 19-20 objected to because of the following informalities: 
Claim 6 recites “the grip member comprises a plurality of walls” which is understood to be inconsistent with “at least one wall” of claim 4. For examination, interpreted as –the at least one wall of the grip member comprises a plurality of walls--.
Claims 16 and 19 recite “the housing comprises a pair of sidewalls”, which is understood to be inconsistent with “at least one sidewall” of claim 1. For examination, interpreted as –the at least one side wall of the housing comprises a pair of sidewalls--. 
Claims 12, 17, and 20 recite “a tap”. This is understood to be improper antecedent basis in light of their respective intervening claims, and should instead read as –the tap--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 13, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewton III et al (US 20110100486), hereinafter Brewton.

Regarding claim 1, Brewton (FIGs 5-6) discloses “A safety device for a tap (abstract) having an operating mechanism (7, labeled analogously in FIG 1) which is activated by a user to dispense boiling or near 

Regarding claim 2, Brewton (FIGs 5-6) discloses “wherein the at least one side wall (8) defines a chamber (interior) comprising a first open end (bottom end of 8 is open) through which the operating mechanism is inserted into the chamber (seen in FIG 5) and an opposed second end (top end) which is smaller than the first end (diameter of 8 gradually decreases upward).”

Regarding claim 3, Brewton (FIGs 5-6) discloses “wherein a width of the chamber tapers gradually between the first and second ends (see FIG 6, where a non-linear taper occurs upwards).”

Regarding claim 4, Brewton (FIGs 5-6) discloses “wherein the grip member (9, 10, 14) comprises a base (9) from which at least one wall (17) extends.”

Regarding claim 5, Brewton (FIGs 5-6) discloses “wherein the housing is integral with the at least one wall (they are assembled together, read on “integral”).”

Regarding claim 6, Brewton (FIGs 5-6) discloses “wherein the grip member comprises a plurality of walls (17) with a gap (across the center of 9) between each adjacent pair of walls (as they are the only 2 walls, they are “adjacent” as there is only the gap between like the applicant).”

Regarding claim 7, Brewton (FIGs 5-6) discloses “wherein the base is substantially planar (flat in FIG 5).”

Regarding claim 9, Brewton (FIGs 5-6) discloses “wherein the at least one wall (17) is curved (curved as it has rounded edges).”

Regarding claim 13, Brewton (FIG 5-6) discloses “A safety device for a tap (abstract) having an operating mechanism (7, labeled analogously in FIG 1) which is activated by a user to dispense boiling or near boiling water from the tap (para 10), the safety device comprising a base (9); a grip member (10, 17) for a user to hold when placing the safety device on a tap (understood that at least 10 can installed by hand contact, and is therefore “for a user to hold”), the grip member comprising a first wall (left 17) and a second wall (right 17) extending from the base (see FIG 6) and a housing (8, 15, 16) on the first wall (see FIG 5), the housing comprising at least one side wall (8, 16) which extends generally perpendicular to the first wall (bottom end of 8 and 16 are perpendicular to 14, see FIG 6).”

Regarding claim 14, Brewton (FIG 5-6) discloses “A tap system for dispensing boiling or near boiling water (abstract, para 10), the tap system comprising a tap having an operating mechanism (7, analogously labeled in FIG 1) which is activated by a user to dispense the boiling or near boiling water (para 10), and the safety device as claimed in claim 1 (set forth above); wherein when the safety device is releasably mounted to the tap (releasable via 10), the operating mechanism is housed within the housing (see FIG 5).”

Regarding claim 18, Brewton (FIG 5-6) discloses “wherein the at least one side wall (8) defines a chamber (interior) comprising a first open end (bottom end of 8, open relative to 8) through which the 

Claim(s) 1-2, 4-5, 7-9, 11, 13-14, and 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin jr. (US 4301828), hereinafter Martin.

Regarding claim 1, Martin (FIG 4-5) discloses “A safety device for a tap (24 understood to be a tap) having an operating mechanism (49, 49, labeled analogously in FIG 3) which is activated by a user (evident by it being a valve operating handle) to dispense boiling or near boiling water from the tap (it can dispense any liquid, and therefore hot water as well; the actual liquid being dispensed interpreted as intended use), the safety device comprising a grip member (22, 28, 29) for a user to hold (understood that 22 can be held during installation) when placing the safety device on a tap and a housing (18) comprising at least one side wall (20, 21), which when the safety device is mounted on a tap having an operating mechanism (in FIGs 4-5), at least partially surrounds and projects beyond the operating mechanism in a direction which is aligned with a direction of movement of the operating mechanism (see FIG 5).”

Regarding claim 2, Martin (FIG 4-5) discloses “wherein the at least one side wall defines a chamber (interior of 20, 21 in FIG 5) comprising a first open end (bottom end) through which the operating mechanism is inserted into the chamber (see FIG 5) and an opposed second end (34) which is smaller than the first end (smaller diameter, see FIGs).”

Regarding claim 4, Martin (FIG 4-5) discloses “wherein the grip member comprises a base (22) from which at least one wall (28) extends.”

Regarding claim 5, Martin (FIG 4-5) discloses “wherein the housing is integral with the at least one wall (assembled together, read on “integral”).”

Regarding claim 7, Martin (FIG 4-5) discloses “wherein the base is substantially planar (22 is flat).”

Regarding claim 8, Martin (FIG 4-5) discloses “wherein the at least one wall (28) extends substantially at right angles to the base (see FIG 5).”

Regarding claim 9, Martin (FIG 4-5) discloses “wherein the at least one wall is curved (28 is a circular flange).”

Regarding claim 11, Martin (FIG 4-5) discloses “wherein the safety device is made from a thermoplastics material (Column 5 lines 60-65).”

Regarding claim 13, Martin (FIG 4-5) discloses “A safety device for a tap (24 understood to be a tap) having an operating mechanism (40, 49) which is activated by a user (by being a valve handle) to dispense boiling or near boiling water from the tap (it can dispense any liquid, and therefore hot water as well; the actual liquid being dispensed interpreted as intended use), the safety device comprising a base (22); a grip member (28, 29) for a user to hold when placing the safety device on a tap (understood that 28, 29 can be held during installation), the grip member comprising a first wall (29) and a second wall (28) extending from the base (see FIG 5) and a housing (18) on the first wall (see FIG 5), the housing comprising at least one side wall (20, 21) which extends generally perpendicular to the first wall (see FIG 5).”

Regarding claim 14, Martin (FIG 4-5) discloses “A tap system (FIGs 4-5) for dispensing boiling or near boiling water, the tap system comprising a tap (24) having an operating mechanism (49, 40) which is activated by a user (via 49) to dispense the boiling or near boiling water (it can dispense any liquid, and therefore hot water as well; the actual liquid being dispensed interpreted as intended use), and the safety device as claimed in claim 1 (set forth above); wherein when the safety device is releasably mounted to the tap, the operating mechanism is housed within the housing (see FIG 5).”

Regarding claim 16, Martin (FIG 4-5) discloses “wherein the housing (18) comprises a pair of side walls (20, 21) and wherein when the safety device is releasably mounted to the tap (via 48), the operating mechanism is gripped by the pair of side walls (40 is abutted “read on gripped” by 20, 21 in FIG 6).”

Regarding claim 18, Martin (FIG 4-5) discloses “wherein the at least one side wall defines a chamber (interior of 20, 21 in FIG 5) comprising a first open end (bottom end) through which the operating mechanism is inserted into the chamber (see FIG 5) and an opposed second end (34) which is smaller than the first end (smaller diameter, see FIGs).”

Regarding claim 19, Martin (FIG 4-5) discloses “wherein the housing (18) comprises a pair of side walls (20, 21) and wherein when the safety device is releasably mounted to the tap (via 48), the operating mechanism is gripped by the pair of side walls (40 is abutted “read on gripped” by 20, 21 in FIG 6).”

Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yandle III (US 5152314), hereinafter Yandle.

Regarding claim 1, Yandle (FIG 1-4) discloses “A safety device for a tap (abstract) having an operating mechanism (4) which is activated by a user (via pressing 4) to dispense boiling or near boiling water from the tap (Column 1 lines 25-27), the safety device comprising a grip member (40) for a user to hold when placing the safety device on a tap (understood that handling 40 is necessary to assemble the device) and a housing (27, 30) comprising at least one side wall (27), which when the safety device is mounted on a tap having an operating mechanism (in FIGs), at least partially surrounds and projects beyond the operating mechanism in a direction which is aligned with a direction of movement of the operating mechanism (see FIG 3).”

Regarding claim 14, Yandle (FIG 1-4) discloses “A tap system for dispensing boiling or near boiling water (Column 1 lines 25-27), the tap system comprising a tap (3) having an operating mechanism (4) which is activated by a user to dispense the boiling or near boiling water (Column 1 lines 48-50), and the safety device as claimed in claim 1 (set forth above); wherein when the safety device is releasably mounted to the tap (releasable via 4), the operating mechanism is housed within the housing (see FIG 3, after cap is placed).”

Regarding claim 15, Yandle (FIG 1-4) discloses “wherein the operating mechanism is a button mechanism (see 4).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewton or Yandle in view of Deutsch et al (US 1402220).

Brewton and Yandle are each silent regarding “further comprising a visual indicator to indicate that the tap dispenses near boiling or boiling water.”
However, Deutsch teaches an outer tap attachment (structurally analogous to Brewton and Yandle) having indicia for labeling the status of the water in the tap.
Therefore it would have been obvious, before the application’s effective filing date, to modify the safety mechanisms of Brewton or Yandle with “a visual indicator to indicate that the tap dispenses near boiling or boiling water”, as taught by Deutsch, to provide the user with a means for indicating the tap temperature.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewton or Yandle in view of Martin. 

Brewton and Yandle are each silent regarding “wherein the safety device is made from a thermoplastics material.”
	However, Martin teaches it is known in the art of tap covers (analogous to Brewton and Yandle) to make the cover from thermoplastic (Column 5 lines 60-65).
Therefore it would have been obvious, before the application’s effective filing date, to modify the safety mechanisms of Brewton or Yandle to be “made from a thermoplastics material”, as taught by Martin, to use a known material with the added benefit of being impact-resistant for more durability.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin or Yandle. 

Regarding both claims 12 and 17, Martin and Yandle are both silent regarding “wherein the grip member is configured to be an interference fit on a tap.” However, both of these references show the grip member (22 of Martin; 40 of Yandle) in tight and/or direct abutment with the tap (in Martin FIG 5, 22 surrounds the left pipe of 24; in Yandle FIG 2, 40 wraps around the tap body). Furthermore, interference fits are understood in the art to be used to form tight connections.
	It would have been obvious, before the application’s effective filing date, to modify the dimensions of the safety mechanisms of Martin or Yandle such that “the grip member is configured to be an interference fit on a tap”, as the general purpose is disclosed by the references (tight/abutting surrounding connections), and making small changes in size to achieve/improve that result would be within routine skill in the art. In this case, interference fits would ensure tighter connections for more reliable sealing/coupling.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin. 

Martin is silent regarding “wherein the grip member is configured to be an interference fit on a tap.” However, Martin shows the grip member (22) in tight and/or direct abutment with the tap (22 surrounds the left pipe of 24). Furthermore, interference fits are understood in the art to be used to form tight connections.
	It would have been obvious, before the application’s effective filing date, to modify the dimensions of the safety mechanism of Martin such that “the grip member is configured to be an interference fit on a tap”, as the general purpose is disclosed by the reference (tight/abutting surrounding connections), and making small changes in size to achieve/improve that result would be .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewton or Martin in view of Yandle.

Brewton and Martin are each silent regarding “wherein the operating mechanism is a button mechanism.”
	However, Yandle teaches a tap (analogous to Brewton and Martin) operated by a button (4).
	It would have been obvious, before the application’s effective filing date, to modify the operators in the taps of Brewton or Martin with “wherein the operating mechanism is a button mechanism”, as taught by Yandle, to provide an actuator that is manipulated by an easier motion to perform (pushing down instead of pulling/twisting) for ease of access.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inventions similar to the application are disclosed by Flores et al (US 9909685), Balocca (US 6371155), Farna Jr. (US 5651388), Guillen (US 6889394), Jones (US 5588316) Manahan et al (US 3623498), and Pall (US 5263853). In light of the broadness of the claims, it is likely some of these references would anticipate some of the claims. However, the most pertinent rejections were applied in an attempt to be concise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753